          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 1 of 21



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



BAY EQUITY LLC,

                     Plaintiff,                   Civil Action No.: 1:20-cv-10693-IT

                v.
                                                    PLAINTIFF’S OPPOSITION TO
TOTAL MORTGAGE SERVICES,                            DEFENDANT DENISE PEACH’S
LLC, STEVEN SIRMAIAN, and                             MOTION TO DISMISS FOR
DENISE PEACH,                                          FRAUDULENT JOINDER

                     Defendants.



       Plaintiff Bay Equity LLC (“Bay Equity”) hereby opposes Defendant Denise Peach’s

Motion to Dismiss for Fraudulent Joinder (the “Motion,” Dkt. No. 13).

       This case arises from Defendants’ conspiracy to unlawfully compete with Bay Equity

using its confidential customer information, in knowing violation of its former employees’

contractual obligations and state law governing trade secrets and unfair competition. Bay Equity

filed suit against Defendant Denise Peach (“Peach”) on March 19, 2020 in Middlesex Superior

Court, Commonwealth of Massachusetts, and later amended its complaint on March 30, 2020 to

add Defendants Total Mortgage Services, LLC (“Total Mortgage”) and Steven Sirmaian

(“Sirmaian”). See Am. Compl. (Dkt. No. 3-1, p. 3).

       Defendants removed this action based on diversity, notwithstanding that Defendant Peach

is a Massachusetts resident. See Notice of Removal (Dkt. No. 3), ¶¶ 4, 9, 15-17; see also Am.

Compl. ¶ 12; Answer (Dkt. No. 12), ¶ 12. Now, in order to prove diversity, as Defendants must

do to establish federal jurisdiction, Defendant Peach has filed the instant Motion claiming
            Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 2 of 21



fraudulent joinder.1

        The Motion fails for three chief reasons: (1) drawing all inferences in Plaintiff’s favor,

the Amended Complaint states plausible claims against Peach for tortious interference (Count I),

civil conspiracy (Count VII), and unjust enrichment (Count VIII) sufficient to survive a Rule

12(b)(6) motion to dismiss; (2) notwithstanding a Rule 12(b)(6) analysis, Peach cannot show

(and has not shown) – much less by clear and convincing evidence, as is her “heavy” burden on

an application for a finding of fraudulent joinder – that Plaintiff has no theory of liability against

her whatsoever; 2 and (3) the self-serving affidavits Peach has filed in support of her Motion –

which the Court should ignore altogether on a 12(b)(6) application for dismissal but may

consider for the limited purpose of determining fraudulent joinder – merely underscore the

factual disputes that are core to Plaintiff’s case against Peach, which the Court must resolve in

Plaintiff’s favor at this stage and are better left for a final determination by a fact-finder after

discovery has been taken.3 For these reasons, discussed more fully below, the Court should deny

the Motion in its entirety and remand the case back to Middlesex Superior Court pursuant to

Plaintiff’s Motion to Remand (Dkt. No. 20).




        1
          The Motion does not assert actual fraud in the pleading of facts. Total Mortgage and Sirmaian
have not moved to dismiss any of the claims against them in this action. However, on or about April 29,
2020, Total Mortgage filed a separate lawsuit against Bay Equity in the State of Connecticut Superior
Court alleging that this action constitutes an abuse of process and that this is vexatious litigation.
        2
          As discussed below, the Motion appears to seek both dismissal pursuant to Rule 12(b)(6) and a
finding of fraudulent joinder. The standards for analyzing each application, however, are markedly
different from one another – a fact which the Motion ignores completely – as the standard for establishing
fraudulent joinder is much more difficult for the removing party to satisfy. Therefore, even if the Court
determines that the Amended Complaint fails to pass muster under Rule 12(b)(6), it must still apply the
harder-to-satisfy fraudulent joinder analysis for the purpose of determining jurisdiction.
        3
          Defendant has filed two affidavits in support of her Motion (Dkt Nos. 15 and 16), which simply
deny any wrongdoing by Peach. Those affidavits are far from dispositive as to Peach’s alleged
misconduct, but rather create issues of fact that should only be decided based on a well-developed body of
evidence.

                                                    2
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 3 of 21



                                  FACTUAL BACKGROUND

       As alleged in the Amended Complaint, and detailed below, this case arises from

Defendants’ conspiracy to raid Bay Equity’s employees (including by inducing the employees to

solicit each other) and to use the employees to move Bay Equity’s business to Total Mortgage.

Defendants have variously unlawfully interfered with the former employees’ restrictive

covenants agreements with Bay Equity, as well as violated trade secrets law and other state laws

governing, e.g., unfair competition. Defendants’ misconduct in this regard is continuing –

following the en masse and serial resignations of Bay Equity employees in February and March

2020, Bay Equity has learned that its former employees who went to Total Mortgage (the

“Former Employees”) have moved its confidential information, customers and potential

customers, and referral sources to Total Mortgage, apparently at the instruction and

encouragement of Defendants.

       Accordingly, Defendant Peach cannot show that the Amended Complaint fails to state

plausible claims against her – much less, by clear and convincing evidence, that Plaintiff has no

viable theory of liability against her whatsoever – and the Court should deny the Motion.

A.     Bay Equity’s Business and Acquisition of Village

       Bay Equity is a full-service retail mortgage lending institution that focuses on home

purchases, refinancing, and reverse mortgages. Am. Compl. ¶ 15. It is a profitable and growing

business which success is driven in large part by its reputation in the market, the exclusive use of

its confidential information (which includes highly sensitive borrower information), and the

strong relationships that it has built over the years with its borrowers, potential borrowers, and

referral network (e.g., attorneys and realtors). Id. ¶¶ 2, 21, 24. Because of the significant

advantage that Bay Equity’s confidential information provides it vis-à-vis its competitors,



                                                  3
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 4 of 21



including Total Mortgage, Bay Equity has taken numerous steps to safeguard and limit access to

its confidential information. Id. ¶¶ 21-23. Those measures include, among other things,

requiring its employees to sign restrictive covenants agreements, password-protecting and

requiring double authentication for access to its systems, and implementing policies that are

designed to protect its confidential information, including policies forbidding the sharing of

passwords, governing the use of electronic devices, and prohibiting the unauthorized use and/or

disclosure of its confidential information. Id. ¶ 23.

       As part of its growth strategy to expand into additional geographic markets, Bay Equity

effected a limited asset purchase of Village Mortgage Company (“Village”), a regional mortgage

lender in the Northeast, in July 2019. Id. ¶¶ 3, 28-29. Pursuant to the limited asset purchase,

Bay Equity onboarded Village employees, who then became employees of Bay Equity. Id. ¶ 30.

As a condition of their employment with Bay Equity, and in exchange for their Bay Equity

employment and the benefits that flowed therefrom, many of those employees signed restrictive

covenants agreements with Bay Equity (the “Employment Agreements”) that contained, among

other things, no-raid, nonsolicitation, and nondisclosure provisions. Id. ¶¶ 37-40.

B.     Defendants Raid Village and, Later, Bay Equity Employees

       Defendants Sirmaian and Peach are former employees of Village. Am. Compl. ¶ 42.

Sirmaian was a Producing Branch Manager for Village’s Portsmouth, New Hampshire branch.

Id. Peach was a Regional Branch Manager at Village’s Leominster, Massachusetts branch. Id.

Both Defendants left Village before its limited asset purchase by Bay Equity and, therefore,

never became employees of Bay Equity. Id. ¶ 43. Sirmaian is now a Regional Manager for

Total Mortgage and Peach is a District Branch Manager at Total Mortgage. Id.




                                                  4
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 5 of 21



       Starting in December 2018 – before Village’s purchase by Bay Equity – Defendants

raided Village’s employees in two coordinated lift-outs. Id. ¶ 44. The first raid occurred on New

Year’s Eve, December 31, 2018, when 13 employees – including Defendants Sirmaian and

Peach – left Village to join Total Mortgage. Id. ¶ 45. The employees comprised producing

Branch Managers, Loan Officers, and Processors operating out of Village’s Leominster (MA),

Andover (MA), Worcester (MA), and Portsmouth (NH) locations, representing well over 25

percent of Village’s production at the time. Id.

       The second raid occurred less than four months later, on April 14, 2019, when

Defendants effected another coordinated lift-out of Village employees for employment with

Total Mortgage, this time from its Portland, Maine branch. Id. ¶ 46. Notably, this raid occurred

shortly after Bay Equity and Village began talks about a potential sale of Village’s assets. Id. It

is therefore likely that Defendants would have leveraged any uncertainty that a potential

acquisition may have caused among its employees to convince those employees to move to Total

Mortgage. See id.

       Sirmaian and Peach were instrumental in coordinating and effecting each of the lift-outs

from Village. Id. ¶ 47. Among other things, Sirmaian and Peach pressured employees

(including their own prior reports) to leave for Total Mortgage, variously telling the employees

that “everyone is leaving” Village (or words to that effect) and that they (Sirmaian and Peach)

wanted the employees to be “on their team at Total” (or words to that effect). Id. Sirmaian and

Peach would have been particularly effective at convincing employees to leave Village for Total

Mortgage because they had supervised those employees at Village (and therefore developed a

managerial relationship with them). See id. ¶¶ 42, 47-48. Indeed, several of the employees who

left Village to join Total Mortgage reported that they struggled with the decision to leave



                                                   5
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 6 of 21



Village, did not want to leave Village, but felt pressure to follow their supervisor to Total

Mortgage. Id. ¶ 48.

       In effecting the raids, Sirmaian and Peach apparently each acted out of personal

retaliation and malice for Laurel Caliendo (“Caliendo”), who was in Village management at the

time. Id. ¶ 49. Indeed, Sirmaian and Peach have demonstrated their animosity for Caliendo on

numerous occasions, including to Village employees and to Bay Equity, directly. Id. By way of

example, Peach has called Caliendo “evil.” Id.

       After Bay Equity’s limited asset purchase of Village, Total Mortgage continued its serial

attacks – this time on Bay Equity. Id. ¶ 50. Between mid-2019 and March 2020, at least 16 Bay

Equity employees left Bay Equity to join Total Mortgage, representing Branch Managers, Loan

Officers, Loan Processors, Loan Officer Assistants, Closing Administrators, and Underwriters.

Id. ¶ 51. Nine of these resignations occurred on the very same day – February 21, 2020. Id. ¶

52. Based on the timing of the resignations, which occurred serially and in groups, the fact that

the Former Employees all went to Total Mortgage, and the similarity in circumstances between

the Village and Bay Equity lift-outs, Bay Equity believes that the Former Employees solicited

and coordinated their resignations with one another – in violation of the no-raid provisions

contained in their Employment Agreements – at the instruction and/or encouragement of Total

Mortgage, Sirmaian, and Peach. Id. ¶¶ 52-56.

       Indeed, as with the prior Village raids, Bay Equity believes that Total Mortgage,

Sirmaian, and Peach solicied Bay Equity employees. Id. ¶¶ 53-55, 58. Of course, Bay Equity’s

insight into Defendants’ roles in the lift-outs is so far limited to information it has received from

those individuals who are willing to speak to Bay Equity (e.g., its employees) – the full scope of

Defendants’ misconduct cannot be known by Bay Equity absent discovery. See id. ¶ 54.



                                                  6
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 7 of 21



       Given Sirmaian and Peach’s history with the Former Employees (from working with

them at Village) and the coordinated nature of the raids, it is highly likely that Defendants knew

about the Former Employees’ Employment Agreements with Bay Equity (and the obligations set

forth therein) at the time of the raids. Id. ¶ 57. Moreover, given Sirmaian and Peach’s

previously-demonstrated animus towards Caliendo, who now serves as Regional Sales Manager

at Bay Equity, Bay Equity believes that Sirmaian and Peach acted out of personal malice for Bay

Equity management when they participated in the Bay Equity employee lift-outs. Id. ¶ 59.

C.     Defendants Use Bay Equity’s Former Employees to Move Its Confidential
       Information, Goodwill, and Referral Sources

       Since the recent lift-outs, Bay Equity has learned that a number of its Former Employees

have taken Bay Equity’s confidential information on their way out the door. Am. Compl. ¶¶ 18,

60-62. Moreover, Former Employees have used Bay Equity’s confidential information

(including highly sensitive information concerning the identities of Bay Equity’s borrowers, their

credit and finances, and their particular needs and preferences) to move Bay Equity’s borrowers

to Total Mortgage – including, in some cases, without the borrowers’ knowledge or consent –

and to process loans for those borrowers. Id. ¶¶ 64-66. In so doing, those Former Employees

have violated their Employment Agreements with Bay Equity. Id. ¶ 68. By encouraging and

enabling the Former Employees to use Bay Equity’s confidential information to move borrowers

to Total Mortgage, Total Mortgage has unlawfully interfered with their Employment Agreements

which, on information and belief, it knew of at the time of the misappropriation. Id. ¶ 69.

       Moreover, based on their various involvement in planning and effecting the employee

lift-outs (from Village and, later, Bay Equity) with Total Mortgage starting in December 2018

and continuing through March 2020, and the foreseeable consequences of those lift-outs –

including the movement of confidential information and borrowers to Total Mortgage – it is very

                                                 7
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 8 of 21



likely that Sirmaian and Peach conspired with Total Mortgage to use the Former Employees to

move Bay Equity’s confidential information and borrowers to Total Mortgage in knowing

violation of the Former Employees’ Employment Agreements. Am. Compl. ¶¶ 1, 83-87, 134;

see also Am. Compl. ¶¶ 49 (Sirmaian and Peach held personal malice for Caliendo and desired

to hurt her business), 53 (Defendants planned and effected the employee raids on Bay Equity),

71-72 (alleging Defendants’ efforts to damage Bay Equity’s business), 60-69 (concerning the

Former Employees’ movement of Bay Equity’s confidential information and borrowers to Total

Mortgage).

       Compounding the harm they have caused to Bay Equity, Defendants have also variously

sought to degrade Bay Equity’s reputation and referral relationships by spreading misinformation

concerning Bay Equity’s financial and organizational health. Id. ¶ 70-72. As a result of these

false rumors, Bay Equity has heard of several referral partners backing away from Bay Equity

(and choosing to work with other lenders) due to concerns about Bay Equity’s ability to serve its

clients. Id. ¶¶ 71, 73. These referral relationships are essential to Bay Equity’s ability to develop

business. Id. ¶ 74.

D.     Peach’s Involvement in Defendants’ Wrongdoing

       As the Amended Complaint alleges, Peach was involved in Defendants’ scheme to harm

Bay Equity. Apparently motivated (at least in part) by a personal vendetta against Caliendo, Bay

Equity believes that Peach participated the Bay Equity employee raids with Sirmaian and Total

Mortgage, just as she had with respect to the Village lift-outs. Am. Compl.¶¶ 49, 50-59.

Further, as discussed above in Section C, Bay Equity believes (and alleges) that Peach

encouraged Former Employees to solicit Bay Equity employees in violation of the no-raid

provisions contained in their Employment Agreements, despite having full knowledge of the



                                                  8
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 9 of 21



Employment Agreements at the time. Id. ¶¶ 52, 56-57. The Amended Complaint also alleges,

and one can reasonably infer from the totality of the circumstances, that Peach (along with

Sirmaian and Total Mortgage) conspired to use the Former Employees to move Bay Equity’s

confidential information and borrowers to Total Mortgage, in knowing violation of their

Employment Agreements. See supra Section C; Am. Compl. ¶¶ 1, 83-87, 134; see also Am.

Compl. ¶¶ 49, 53, 60-69, 71-72.

       Based on this misconduct, the Amended Complaint asserts claims against Peach for

tortious interference with contractual relations (Count I), civil conspiracy (Count VII), and unjust

enrichment (Count VIII).

                                      LEGAL STANDARD

       By her Motion, Peach appears to seek both dismissal of the claims against her pursuant to

Rule 12(b)(6) and a finding of fraudulent joinder. See Denise Peach’s Memorandum in Support

of Her Motion to Dismiss for Fraudulent Joinder (“Memo.,” Dkt. No. 14), p. 3 (applying the

Rule 12(b)(6) standard for dismissal), 4 (asking the Court to consider affidavits filed in support

of the Motion for purposes of engaging in a fraudulent joinder analysis), 9-11 (seeking a finding

that Peach was fraudulently joined); see also Denise Peach’s Opposition to Plaintiff’s Motion to

Extend Deadline to Respond to Motion to Dismiss (Dkt. No. 18), p. 1 (Peach’s Motion to

Dismiss is only based “in part” on the fraudulent joinder standard). The standards for analyzing

a Rule 12(b)(6) motion and an application for a finding of fraudulent joinder, however, are

markedly different, as Defendant’s burden to establish fraudulent joinder is much heavier.

       The legal standard for analyzing a Rule 12(b)(6) motion to dismiss is well-known. In

order to survive a Rule 12(b)(6) motion, a complaint simply “must provide fair notice to the

defendants and state a facially plausible legal claim.” Ocasio-Hernandez v. Fortuno-Burset, 640



                                                 9
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 10 of 21



F.3d 1, 12 (1st Cir. 2011). While a court considering a Rule 12(b)(6) motion should disregard

“legal conclusion[s]” and “[t]hreadbare recitals of the elements,” it must treat all “[n]on-

conclusory factual allegations in the complaint . . . as true, even if seemingly incredible.” Id.

(quoting and citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see also, e.g., Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000) (operating under the same constraints as a

district court, an appellate court “may affirm a dismissal for failure to state a claim only if it

clearly appears, according to the facts alleged, that the plaintiff cannot recover on any viable

theory” and, “[i]n making this determination, [the court] must accept the well-pled facts of [the

complaint] as true and indulge every reasonable inference in [plaintiff’s] favor.”).

       “In the context of fraudulent joinder, ‘fraudulent is a term of art’ that applies to the

joinder of an in-state defendant against whom plaintiff ‘simply has no chance of success,

whatever the plaintiff’s motives.’” In re Zofran (Ondansetron) Prod. Liab. Litig., No. 1:15-MD-

2657-FDS, 2019 WL 2491587, at *8 (D. Mass. June 13, 2019) (citation omitted) (removal was

improper because, despite there being “ample reason to suspect that the [defendant] was joined

simply in order to defeat diversity,” there was not sufficient evidence to find such joinder

fraudulent). Indeed, the removing defendant “has a ‘heavy’ burden[;] the ‘plaintiff need not have

a winning case against the allegedly fraudulent defendant; he need only have a possibility of

stating a valid cause of action in order for the joinder to be legitimate.’” Flavin v. Lorillard

Tobacco Co., No. 15-11796-RGS, 2015 WL 3603883, at *1 (D. Mass. June 8, 2015) (emphasis

in original) (quoting Fabiano Shoe Co. v. Black Diamond Equip., Ltd., 41 F. Supp. 2d 70, 71-72

(D. Mass. 1999)).

       Where, as here, “any of the parties in interest properly joined and served as defendants is

a citizen of the state in which [the] action is brought,” 28 U.S.C. § 1441(b)(2) precludes removal.



                                                  10
         Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 11 of 21



While the First Circuit has not substantially elaborated on the standard, it has held that a forum

defendant, like Peach, may only remove a case on the basis of fraudulent joinder where “there is

no reasonable possibility that the state’s highest court would find that the complaint states a

cause of action upon which relief may be granted against the non-diverse defendant.” Universal

Truck & Equip. Co. v. Southworth-Milton, Inc., 765 F.3d 103, 108 (1st Cir. 2014) (emphasis

added) (discussed by Rosbeck v. Corin Grp., PLC, 140 F. Supp. 3d 197, 202-203 (D. Mass.

2015)). Accordingly, “[t]he removing party bears the burden of demonstrating [fraudulent

joinder] by clear and convincing evidence” and “[i]n deciding whether there is a ‘reasonable

basis in law and fact’ for the claim, the Court must ‘resolve all disputed questions of fact and any

ambiguities in the current controlling substantive law in plaintiffs’ favor.’” Quincy Mut. Fire

Ins. Co. v. Vivint Solar Developer, LLC, No. 17-CV-12343-ADB, 2018 WL 3974820, at *2 (D.

Mass. Aug. 20, 2018) (emphasis added) (quoting Phillips v. Medtronic, Inc., 754 F. Supp. 2d

211, 215 (D. Mass. 2010)); see inVentiv Health Consulting, Inc. v. Equitas Life Scis., 289 F.

Supp. 3d 272, 282 (D. Mass. 2017); Rosbeck, 140 F. Supp. 3d at 203.

       Therefore, although akin to a Rule 12(b)(6) motion to dismiss analysis, the

fraudulent joinder standard is far more lenient to the plaintiff. Rosbeck, 140 F. Supp. 3d

at 203 (“jurisdictions . . . universally review claims of fraudulent joinder under a standard

more lenient than that for a motion to dismiss”) (internal quotations omitted); In re

Pharm. Indus. Average Wholesale Price Litig., 431 F. Supp. 2d 109, 120 (D. Mass. 2006)

(“[T]he inquiry into the validity of a complaint triggered by a motion to dismiss under

Rule 12(b)(6) is more searching than that permissible when a party makes a claim of

fraudulent joinder.”).

       And, while a court may consider extrinsic evidence (such as affidavits) in resolving the



                                                 11
            Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 12 of 21



question of fraudulent joinder, a court not should give controlling weight to the removing party’s

factual assertions. For, the court’s “role” at this stage “is not to act as a fact-finder and

conclusively resolve . . . disputed issues,” but to “determine whether there is any reasonable

basis . . . for the plaintiff[’s] contention ....” Clevett v. Equitable Res., Inc., No. 05-40020-FDS,

2005 WL 8176473, at *7 (D. Mass. July 20, 2005) (quoting In re Massachusetts Diet Drug

Litig., 338 F. Supp. 2d 198, 206 (D. Mass. 2004)). “To go further would convert [a] remand

motion into a mini-trial on the merits,” which a court should decline to do. Clevett, 2005 WL

8176473, at *7; see Bertrand v. DJO, LLC, No. CV 10-40039-FDS, 2010 WL 11694998, at *3

n.6 (D. Mass. June 11, 2010) (court could not give controlling weight to assertions in defendants’

affidavits as doing so would turn the motion to remand into a motion for summary judgment).

                                           ARGUMENT4

        Applying either standard or both standards, the Court should deny the Motion in its

entirety because the Amended Complaint states plausible claims against Peach for tortious

interference with contract, civil conspiracy, and unjust enrichment. Therefore, Peach cannot

show (and has not shown) – much less by clear and convincing evidence, as is her “heavy”

burden on an application for a finding of fraudulent joinder – that there is no reasonable

possibility that the Massachusetts Supreme Judicial Court would find that Plaintiff has any viable

theory of recovery against her. Defendant’s submission of two self-serving affidavits (that

merely deny any wrongdoing by Peach) do not change this analysis.

I.      Bay Equity Has Asserted a Colorable Claim Against Peach for Tortious
        Interference with Contract

        To state a claim for tortious interference with contractual relations, a plaintiff must allege



        4
         Plaintiff has also filed a Motion for Remand (Dkt. No. 20) and supporting Memorandum (Dkt.
No. 21), which also address Defendants’ fraudulent joinder arguments.

                                                   12
            Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 13 of 21



“(1) he had a contract with a third party; (2) the defendant knowingly interfered with that

contract; (3) the defendant’s interference, in addition to being intentional, was improper in

motive or means; and (4) the plaintiff was harmed by the defendant’s actions.” Harrison v.

NetCentric Corp., 433 Mass. 465, 476 (2001). Here, the allegations in the Amended Complaint

indisputably set forth a colorable claim against Peach for tortious interference.

        Peach’s challenge to Bay Equity’s tortious interference claim is narrowly focused on the

second element – Peach’s knowing interference with the Former Employees’ Employment

Agreements. Memo. pp. 5-6.5 Specifically, the Motion proffers that “Bay Equity does not make

a single factual allegation that Peach herself even spoke to any of the Former Employees with

employment agreements, let alone that she knowingly induced them to breach such contracts.”

Id. p. 6. Moreover, with respect to Plaintiff’s allegations that “Defendants knew of the Former

Employee’s Employment Agreements” and that “Defendants induced those Former Employees

to breach” those agreements, the Motion argues that the Amended Complaint states no factual

basis upon which such conclusions can be made. Id. Both arguments miss the mark.

        The Amended Complaint alleges that: Peach was a Regional Branch Manager at Village

(Am. Compl. ¶ 42); driven by her personal malice for Village management (Caliendo), Peach –

along with Sirmaian and Total Mortgage – raided Village in two coordinated employee lift-outs

in December 2018 and April 2019 (id. ¶¶ 44-49); in effecting the lift-outs, Defendants




        5
           Defendant does not (and cannot) deny that Bay Equity has sufficiently alleged the first, third,
and fourth elements of the tort. Indeed, the Amended Complaint expressly alleges that: Bay Equity had
contracts (the Employment Agreements) with its Former Employees that included no-raid,
nonsolicitation, and nondisclosure provisions (Am. Compl. ¶¶ 4, 37-41, 52, 56, 57, 68-69, 81-87; Peach’s
interference with the Employment Agreements was improper in motive or means (id. ¶¶ 49, 59); and
Plaintiff has suffered damages and irreparable harm in the form of lost talent (and, by extension, business
presence) in the Northeast, lost profits, and lost streams and potential streams of revenue (id. ¶ 76).


                                                    13
         Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 14 of 21



intimidated and made misrepresentations to Village employees (id. ¶¶ 47-48); after Bay Equity’s

limited asset purchase of Village in July 2019, and continuing to at least March 2020,

Defendants continued to raid Bay Equity’s employees (id. ¶¶ 50-51, 53-55, 58); given the

coordinated nature of the raids (e.g., nine employees resigned from Bay Equity en masse on

February 21, 2020) and the fact that all the Former Employees went to Total Mortgage, Bay

Equity believes that the Former Employees solicited and coordinated their resignations with each

other, in violation of the no-raid provisions in their Employment Agreements (id. ¶¶ 51-52);

moreover, given the coordinated nature of the lift-outs, the fact that all the Former Employees

went to Total Mortgage, the history between Defendants and the Former Employees (at Village),

and Defendants’ role in planning and effecting the lift-outs, Bay Equity believes that the

Defendants used the Former Employees to solicit Bay Equity employees in knowing violation of

their Employment Agreements (id. ¶¶ 50-57); Peach’s interference with the Former Employees’

Employment Agreements was once again motivated, at least in part, by her personal malice for

Caliendo (who was now part of Bay Equity management) (id. ¶¶ 53-56, 59).

       Drawing all reasonable inferences in Bay Equity’s favor, as the Court is required to do,

and considering the totality of circumstances, it is not unreasonable to infer that Peach, as one of

the alleged participants of the Bay Equity lift-outs (after serving as a ringleader of the Village

lift-outs) would have used the Former Employees to solicit Bay Equity employees in violation of

their Employment Agreements, despite knowing about the agreements at the time. It is also not

unreasonable to infer that Peach would have planned for and helped to effect the Former

Employees’ violation of their nonsolicitation and nondisclosure covenants. See supra Section C.

       Bay Equity has therefore sufficiently pled its tortious interference claim under

Massachusetts law and the fact that the Amended Complaint alleges similar misconduct against



                                                 14
            Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 15 of 21



multiple Defendants is of no moment. See, e.g., Lounge 22, LLC v. Scales, 680 F. Supp. 2d 343,

346 (D. Mass. 2010) (tortious interference claim alleged against owner of a competitor survived

motion to dismiss, despite challenge “for lacking sufficient factual allegations,” where the

relationship between plaintiff’s former employee and employee’s new employer “supplied the

opportunity for [the competitor] to knowingly induce [employee] to breach her contractual duties

of confidentiality and loyalty”); W.B. Mason Co. v. Staples, Inc., No. 00-5042 BLS, 2001 WL

227855, at *8 (Mass. Super. Jan. 18, 2001) (Staples had likelihood of success on the merits of its

claim against W.B. Mason for tortious interference where W.B. Mason offered positions to

Staples’ employees, while aware of their agreements with Staples, and instructed the employees

to resign without warning and to start calling on their former customers); see also Nekoroski v.

Mathai, No. 11-4315-BLS1, 2012 WL 5309524, at *7 (Mass. Super. Sept. 28, 2012) (“though

there [was] no particularization of who among [derivative claimants] did what,” court denied

motion to dismiss, finding that “[i]t [was] also unlikely that the Former Employees could be any

more specific than they have been concerning each member’s or manager’s involvement, absent

discovery.”).6



        6
           Defendant offers three discrete reasons for why the Court should grant her Motion with respect
to the tortious interference claim, however none are persuasive. First, she observes that “there is
absolutely nothing unlawful with soliciting employees to leave one company and join another[.] Memo.,
p. 5. While Defendant’s observation is not incorrect, it is inapt – Plaintiff’s tortious interference claim
against Peach is not based solely on her direct solicitation of Bay Equity employees but rather her
interference with the Former Employees’ Employment Agreements. See Am. Compl. ¶¶ 83-86.
Plaintiff’s specific allegations concerning some of Peach’s nonactionable conduct provide circumstantial
evidence from which the Court may draw reasonable inferences concerning Defendants’ conspiracy
(including the scope thereof) and Peach’s involvement therein. Second, Peach baldly concludes that
Chris Sweeney is the only employee that “Peach even potentially solicited” according to the Amended
Complaint. Memo., p. 6. This statement is incorrect, as the Amended Complaint more broadly alleges
that Peach used the Former Employees to solicit remaining Bay Equity employees, in violation of the
Former Employees’ no-raid agreements. Am. Compl. ¶ 56. Third, Peach attempts to extrapolate meaning
from Plaintiff’s wording in its original Complaint filed in the state court action (in particular, its use of the
words “permitted” and “permitting”) as some kind of admission by Plaintiff that it can allege no greater
involvement by Peach in the Former Employees’ breach of their Employment Agreements. Memo., p. 7.

                                                       15
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 16 of 21



        Plaintiff has plausibly alleged a claim against Peach for tortious interference with

contractual relations (Count I). Peach therefore cannot meet (and has not met) her burden to

prove, by clear and convincing evidence, that there is no reasonable possibility that the

Massachusetts Supreme Judicial Court would deny a motion to dismiss Count I as to Peach.

Accordingly, and even if on this basis alone, the Court should deny the Motion and remand the

case to Middlesex Superior Court pursuant to Plaintiff’s Motion to Remand.

II.     Bay Equity Has Asserted a Colorable Claim Against Peach for Civil Conspiracy

        Likewise, the Amended Complaint states a plausible claim against Peach for conspiracy,

and Peach cannot demonstrate by clear and convincing evidence that the Massachusetts Supreme

Judicial Court would disagree. To state a claim for civil conspiracy, a plaintiff must allege that a

defendant “devised ‘a common plan to commit a tortious act where the participants [knew] of the

plan and its purpose and [took] affirmative steps to encourage the achievement of the result.’”

Hadley Pollett, LLC v. Yun Zhu, 2009 WL 5909268, at *3 (Mass. Super. Dec. 10, 2009) (quoting

Kurker v Hill, 44 Mass. App. Ct. 184, 189 (1998)); see Gutierrez v. Massachusetts Bay Transp.

Auth., 437 Mass. 396, 415 (2002) (“To establish a civil conspiracy, a plaintiff must demonstrate

that a combination of persons [acted] pursuant to an agreement to injure the plaintiff.”) (internal

quotations omitted). “Substantial assistance” or “encouragement” is sufficient and a defendant

need not be specifically named in each discrete scheme in order to warrant liability. See Erez v.

Batrin, 88 Mass. App. Ct. 1112 (2015) (unpublished).

        The Motion argues in broad strokes that the allegations set forth in the Amended




This argument is without basis and seeks to, among other things, create an issue of fact out of an outdated
pleading. (In any case, the Court must resolve all disputed facts and reasonable inferences in favor of
Plaintiff.)


                                                    16
         Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 17 of 21



Complaint are too threadbare to plausibly allege a claim for civil conspiracy against Peach.

Memo., p. 7. However, as described above, the Amended Complaint alleges (and provides an

adequate basis to reasonably infer) that Peach conspired with Defendants Sirmaian and Total

Mortgage to damage Bay Equity, including by using Former Employees to move other Bay

Equity employees, Bay Equity’s confidential information, and Bay Equity’s clients and potential

clients to Total Mortgage, all in violation of their Employment Agreements. See supra Section I.

The Amended Complaint also alleges that Peach took affirmative steps to effect the scheme to

hurt Bay Equity, including by soliciting Bay Equity employees. Am. Compl. ¶¶ 53-56, 70-74.

       Thus, the Amended Complaint asserts a colorable claim for civil conspiracy against

Peach. See, e.g., Erez, 2015 WL 6873158, at *1-2 (where defendant was not specifically named

in every scheme, but the complaint alleged that all defendants knowingly agreed to participate in

a common plan to defraud plaintiff, and provided substantial assistance in doing so, allegations

“provide[d] enough information to give the defendant notice of what the dispute [was] about and

assert[ed] a right to recovery cognizable on some acceptable legal theory.”) (internal quotations

omitted); Hanna v. Williams, 2017 WL 2292756, at *9 (Mass. Super. Jan. 9, 2017) (“All the

plaintiffs must show [is] an underlying tortious act in which two or more persons acted in concert

and in furtherance of a common design or agreement”) (internal quotations omitted); Desrochers

v. Tiax, LLC, 2003 WL 21246150, at *9 (Mass. Super. May 1, 2003) (where the underlying tort

survives dismissal, it is “premature” for a court to determine (on a motion to dismiss) whether or

not a conspiracy existed).

       That Plaintiff cannot yet allege more direct proof of Peach’s participation in Defendants’

conspiracy is attributable to the clandestine nature of Defendants’ actions that form the basis of

the claim. Indeed, courts in Massachusetts have long recognized that conspiracies are seldom



                                                 17
         Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 18 of 21



susceptible of direct proof and may instead be established from circumstantial evidence. See,

e.g., Commonwealth v. Haley, 91 Mass. App. Ct. 1106 (2017) (“A conspiracy does not need to

be proved by direct evidence of participation . . . and may be (and usually is) established by

circumstantial evidence . . . . The common purpose . . . may be inferred from concerted action

converging to a definite end.”) (internal quotations and citations omitted) (unpublished);

Ferguson v. Omnimedia, Inc., 469 F.2d 194, 198 (1st Cir. 1972) (“In a conspiracy case,

agreement is rarely out in the open, and proof of conscious complicity may depend upon the

careful marshalling of circumstantial evidence and the opportunity to cross-examine hostile

witnesses . . . . summary judgment procedures are often not a sufficient substitute for trial.”);

Williams v. City of Bos., 771 F. Supp. 2d 190, 205 (D. Mass. 2011) (“[T]he agreement that rests

at the heart of a conspiracy is seldom susceptible of direct proof: more often than not such

agreement must be inferred from all the circumstances.”); Philbrook v. Perrigo, 637 F. Supp. 2d

48, 57 (D. Mass. 2009) (quoting Ferguson and observing that a reasonable juror “is better

positioned than the Court is at [the summary judgment] stage of litigation to undertake such a

fact-intensive analysis” as to the existence of a conspiracy).

       Defendant next argues that the intracorporate conspiracy doctrine bars Plaintiff’s civil

conspiracy claim against Peach. Memo., p. 7-8. Whether or not Peach was acting wholly within

the course of her employment with Total Mortgage (i.e., in her official capacity as Total

Mortgage’s employee) when she engaged in the tortious misconduct, discussed above, is a

question of fact that should be resolved only after discovery. See, e.g., Beriont v. GTE Labs.,

Inc., 60 Mass. App. Ct. 1108 n.3 (2003) (unpublished) (“The determination [of] whether conduct

falls within the scope of employment is a question of fact.”) (citing Pinshaw v. Metro. Dist.

Comm’n., 402 Mass. 687, 694 (1988)). Moreover, the Amended Complaint reasonably suggests



                                                 18
          Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 19 of 21



that Defendants’ scheme to damage Village’s business (which later became Bay Equity’s

business) predated Peach’s employment with Total Mortgage. See Am. Compl. ¶¶ 44-45, 47.7

And the Amended Complaint does not allege that Peach acted only in her capacity as an agent of

Total Mortgage. Indeed, the Affidavit of Scott Penner (Dkt. No. 16) submitted in support of

Defendant’s Motion expressly states that “Denise Peach had no responsibilities to recruit Bay

Equity’s employees for Total Mortgage and . . . has not received any compensation related to

Total Mortgage’s hiring of former Bay Equity Employees.” Penner Aff. ¶ 3. Construing this

fact favorably to Plaintiff, one can reasonably conclude that any involvement by Peach in the lift-

out of Bay Equity’s employees would have been outside the scope of her employment at Total

Mortgage. See id. Additionally, there is an exception to the intracorporate conspiracy doctrine

when the officer or employee is not acting solely in their corporate capacity. See United States v.

Aegerion Pharmaceuticals, Inc., No. 13-cv-11785-IT, 2019 WL 1437914, at *9-10 (D. Mass.

March 31, 2019) (denying request to dismiss conspiracy claim where the conspirator had an

interest that was “distinct from the company’s financial interest.”); see also Williams v.

Northfield Mount Hermon Sch., 504 F. Supp. 1319, 1329 (D. Mass. 1981) (finding that an

alleged conspiracy claim “might be legally sufficient if facts were alleged that indicated [the]

defendants took actions not in accordance with their duties as [employees]”); Cape Cod Food

Prod. v. Nat'l Cranberry Ass'n, 119 F. Supp. 900, 909 (D. Mass. 1954) (there is an exception to

the intracorporate conspiracy doctrine when the defendant is acting both for the “company and

their own account”). Accordingly, the allegation that Peach acted out of a personal vendetta for



7
  Peach’s assertion that “Bay Equity’s allegations against Peach are that she was ‘instrumental in
coordinating’ a lift-out of employees from Village Mortgage Company (‘Village’), which is not a party to
this action,” (Memo., p. 4) mistakenly implies that Bay Equity is not able to assert claims arising out of
Defendants’ misconduct toward Village.


                                                    19
         Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 20 of 21



Caliendo, when construed in Plaintiff’s favor, is enough to bring Peach’s actions within the

scope of the exception to the doctrine. Accordingly, the Amended Complaint sufficiently states

a claim for civil conspiracy (Count VII) against Peach, the Motion should be denied, and there is

no basis for finding fraudulent joinder. Remand is warranted on this basis alone.

III.   Bay Equity Has Asserted a Colorable Claim Against Peach for Unjust Enrichment

       Bay Equity’s final claim against Peach is for unjust enrichment. “A plaintiff asserting a

claim for unjust enrichment must establish not only that the defendant received a benefit, but also

that such a benefit was unjust, a quality that turns on the reasonable expectations of the parties.”

Metro. Life Ins. Co. v. Cotter, 464 Mass. 623, 644 (2013) (internal quotations omitted). Bay

Equity has specifically pled that the Defendants, including Peach, have received a benefit in the

form of Bay Equity’s confidential information. Am. Compl. ¶ 138. Bay Equity has also set forth

specific facts establishing that it has a more-than-reasonable expectation that its confidential

information will remain confidential and will be used only in furtherance of its business, so

Peach’s receipt of and use of that information is therefore unjust. See id. ¶¶ 17-23. Accordingly,

as with the other claims asserted against Peach, there is no reasonable possibility that the state’s

highest court would find that the Amended Complaint fails to state a cause of action for unjust

enrichment (Count VIII) against Peach and the Court should deny Peach’s Motion on that basis.

                                          CONCLUSION

       For the foregoing reasons, the Court should deny Denise Peach’s Motion to Dismiss for

Fraudulent Joinder, with a specific finding that Peach has satisfied neither the Rule 12(b)(6)

standard nor her burden to establish fraudulent joinder, and remand this case to Middlesex

Superior Court in accordance with Plaintiff’s Motion to Remand (Dkt. No. 20).




                                                 20
         Case 1:20-cv-10693-IT Document 24 Filed 05/06/20 Page 21 of 21



                                                  Respectfully submitted,

                                                  BAY EQUITY LLC,

                                                  By its attorneys,

                                                  /s/ Stephen D. Riden
                                                  Russell Beck, BBO No. 561031
                                                  Stephen D. Riden, BBO No. 644451
                                                  Hannah T. Joseph, BBO No. 688132
                                                  Beck Reed Riden LLP
                                                  155 Federal Street, Suite 1302
                                                  Boston, Massachusetts 02110
                                                  (617) 500-8660 Telephone
                                                  (617) 500-8665 Facsimile
                                                  rbeck@beckreed.com
                                                  sriden@beckreed.com
                                                  hjoseph@beckreed.com
 Dated: May 6, 2020

                                 CERTIFICATE OF SERVICE

       I hereby certify that this document has been filed through the CM/ECF system on May 6,
2020, and will be served electronically to the registered participants as identified on the Notice of
Electronic Filing through the Court’s transmission facilities, and that non-registered participants
have been served this day by mail.
                                                  /s/ Stephen D. Riden




                                                 21
